                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   RENATO C PIZARRO and MERCEDITA
                                       D. PIZARRO,                                            No. C 19-08425 WHA
                                  11                                                            Related to
                                                      Plaintiffs,
                                  12                                                          No. C 19-08427 WHA
Northern District of California




                                               v.
 United States District Court




                                  13
                                       ASTRA FLOORING COMPANY, et al.,                        ORDER DENYING
                                  14                                                          MOTION TO REMAND
                                                      Defendants.
                                  15

                                  16
                                                                               INTRODUCTION
                                  17
                                            In this asbestos action, plaintiffs seek remand to state court. Because defendant has
                                  18
                                       established a colorable government contractor defense, plaintiffs’ motion to remand is DENIED.
                                  19
                                                                                 STATEMENT
                                  20
                                            The complaint alleges that Renato C. Pizarro has been diagnosed with mesothelioma
                                  21
                                       resulting from exposure to asbestos. He became exposed to asbestos while serving as a
                                  22
                                       mechanic aboard various ships in the United States Navy from 1975 through 1998.
                                  23
                                       The complaint asserts asbestos-related injury claims by him and a loss-of-consortium claim
                                  24
                                       by his wife, Mercedita D. Pizarro (Compl. ¶¶ 1, 6, 138, Exh. A at 1–10).
                                  25
                                            The complaint was filed in state court against companies that either manufactured
                                  26
                                       products containing asbestos or operated and controlled workspaces containing asbestos during
                                  27
                                       the relevant time period. Most relevant here, plaintiffs named National Steel and Shipbuilding
                                  28
                                   1   Company (“NASSCO”) in claims for general negligence, vicarious liability, premises liability,

                                   2   and loss of consortium. The complaint did not assert any product liability claims against

                                   3   NASSCO. It expressly clarified that the claims against NASSCO did not relate to “its design

                                   4   and manufacture of military equipment” but instead remained “limited to general negligence

                                   5   and premises liability,” as well as NASSCO’s failure to warn of dangerous conditions (id. at

                                   6   ¶ 19).

                                   7        NASSCO failed to remove within 30 days. Then, in late December, it received plaintiffs’

                                   8   unverified responses to interrogatories. Shortly thereafter, NASSCO filed a notice of removal

                                   9   under Sections 1331, 1442(a)(1), and 1446 of Title 28 of the United States Code (Dkt. No. 1 at

                                  10   ¶ 44). The notice asserted federal jurisdiction under the Federal Officer Removal Statute,

                                  11   “derivative” sovereign immunity, and the “federal enclave” defense. NASSCO filed a series

                                  12   of declarations in support of the notice of removal, including one by Retired Admiral Roger B.
Northern District of California
 United States District Court




                                  13   Horne and another by NASSCO Program Manager Stephen B. Severs. John Crane, Inc.

                                  14   (“JCI”), another defendant named in plaintiffs’ complaint, removed on the same day, also

                                  15   citing the Federal Officer Removal Statute. A third defendant, Spirax Sarco, Inc. (“Sarco”),

                                  16   joined NASSCO and JCI in their removals; a January order related the two cases. Plaintiffs

                                  17   have since dropped all claims against JCI, but Sarco remains joined as to NASSCO’s notice of

                                  18   removal (Dkt. Nos. 13, 51 54, 65).

                                  19        Plaintiffs now challenge NASSCO’s removal and move to remand to state court.

                                  20   Specifically, plaintiffs argue: (1) NASSCO’s removal was untimely; (2) the Federal Officer

                                  21   Removal Statute does not apply; (3) NASSCO does not enjoy derivative sovereign immunity

                                  22   under Yearsley; and (4) the “federal enclave” defense does not apply. Plaintiffs also object to

                                  23   the declarations NASSCO submitted in support of its notice of removal. This order finds that

                                  24   the Federal Officer Removal Statute applies, so it does not reach NASSCO’s Yearsley or

                                  25   federal enclave defenses.

                                  26                                               ANALYSIS

                                  27        Remand to state court may be ordered either for procedural deficiency or for a lack of

                                  28   jurisdiction. 28 U.S.C. §§ 1441(a); 1447(c). Plaintiffs argue both apply here.
                                                                                      2
                                            1.      TIMELINESS.
                                   1
                                            Plaintiffs’ motion argues that NASSCO removed more than 30 days after they served
                                   2
                                       their complaint, which constitutes a procedural defect. This misconstrues the removal statute.
                                   3
                                       Defendants ordinarily must remove “within 30 days after the receipt . . . of a copy of the initial
                                   4
                                       pleading setting forth the claim for relief.” 28 U.S.C. § 1446(b)(1). But, our court of appeals
                                   5
                                       has recognized that the removal period begins only “[a]fter a defendant learns that an action is
                                   6
                                       removable.” This creates two distinct thirty-day windows during which the defendant can
                                   7
                                       remove. The first, which plaintiffs emphasize, “run[s] from defendant’s receipt of the initial
                                   8
                                       pleading.” This only applies, however, “when that pleading affirmatively reveals on its face
                                   9
                                       the facts necessary for federal court jurisdiction.” The second, which applies if the initial
                                  10
                                       pleading lacks sufficient detail for the defendant to conclude that the case can be removed,
                                  11
                                       begins once “a defendant receives a copy of an amended pleading, motion, order or other paper
                                  12
Northern District of California




                                       from which it can determine that the case is removable.” Durham v. Lockheed Martin Corp.,
 United States District Court




                                  13
                                       445 F.3d 1247, 1250 (9th Cir. 2006) (internal citations and quotation marks omitted).
                                  14
                                            Plaintiffs’ complaint did not contain sufficient information from which NASSCO could
                                  15
                                       have discerned that it could remove, so the first window does not apply. Plaintiffs’ complaint
                                  16
                                       did not name any particular job sites or vessels. From the complaint alone, NASSCO could
                                  17
                                       only have discerned that Mr. Pizarro had previously worked “aboard ships and vessels
                                  18
                                       undergoing overhaul and/or repair at various shipyards and naval stations, . . . including but not
                                  19
                                       limited to [NASSCO] in San Diego” and that it allegedly “caus[ed Mr. Pizarro’s] exposure[] to
                                  20
                                       asbestos from the removal and installation of asbestos products” on “commercial and U.S.
                                  21
                                       Navy ships” docked at NASSCO’s premises (Comp. ¶ 19, Exh. A at 7–10). After the initial
                                  22
                                       30-day window closed, NASSCO learned through unverified responses to interrogatories that
                                  23
                                       plaintiff had apparently been exposed to asbestos while aboard the USS BRISTOL COUNTY,
                                  24
                                       a ship constructed by NASSCO and commissioned by the Navy, during an overhaul on
                                  25
                                       NASSCO’s premises (Dkt. No. 1, Exh. C at 30–34). NASSCO’s argument for removal relies
                                  26
                                       on the assertion that the Navy provided specifications governing the USS BRISTOL COUNTY
                                  27
                                       overhaul, but it had no way of knowing that Mr. Pizarro worked aboard the USS BRISTOL
                                  28
                                                                                       3
                                   1   COUNTY until it received plaintiffs’ responses to interrogatories. Our court of appeals has

                                   2   held that defendants need not guess as to whether a case may be removed “until they’ve

                                   3   received a paper that gives them enough information to remove,” since premature removal may

                                   4   “subject [defendants] to fees and costs, and potentially Rule 11 sanctions, for filing a baseless

                                   5   notice of removal.” Durham, 445 F.3d at 1251. Thus, the thirty-day window opened only

                                   6   after NASSCO received the responses to interrogatories on December 23. It filed its notice of

                                   7   removal on December 26.

                                   8         NASSCO thus timely filed its notice of removal. This preliminary question of

                                   9   timeliness, however, remains distinct from the merits of whether NASSCO properly removed.

                                  10   Id. at 1254.

                                  11        2.        THE FEDERAL OFFICER REMOVAL STATUTE.
                                  12         Turning to the merits, the notice of removal first argues that NASSCO may remove under
Northern District of California
 United States District Court




                                  13   28 U.S.C. §1442(a)(1), the Federal Officer Removal Statute. The statute “authorizes removal

                                  14   of a civil action brought against any person acting under an officer of the United States for

                                  15   or relating to any act under color of such office.” Leite v. Crane Co., 749 F.3d 1117, 1120

                                  16   (9th Cir. 2014) (internal citations and quotations omitted).

                                  17         Our court of appeals has held that Section 1442(a)(1) shall be construed broadly in favor

                                  18   of removal. Removal under Section 1442(a)(1) is not subject to the well-pleaded complaint

                                  19   rule, and defendants removing thereunder may remove an entire action unilaterally, without

                                  20   the consent of other defendants. Durham, 445 F.3d at 1253. To remove this action under

                                  21   Section 1442(a)(1), NASSCO only need establish: (1) that it is a person within the meaning of

                                  22   the statute; (2) that it can assert a colorable federal defense; and (3) that there is a causal nexus

                                  23   between its actions, taken pursuant to a federal officer’s directions, and plaintiffs’ claims. Id.

                                  24   at 1251. The parties do not dispute the first element.

                                  25         Turning to the second element, NASSCO asserts the government contractor defense.

                                  26   This defense applies “when the Government, making a discretionary, safety-related military

                                  27   procurement decision contrary to the requirements of state law, incorporates this decision into

                                  28   a military contractor’s contractual obligations, thereby limiting the contractor’s ability to
                                                                                         4
                                   1   accommodate safety in a different fashion.” In other words, a government contractor can

                                   2   escape state tort liability if it can show “[t]he Government made me do it.” In re Hawaii Fed.

                                   3   Asbestos Cases, 960 F.2d 806, 813 (9th Cir. 1992) (citations omitted).

                                   4         The complaint limited plaintiffs’ claims against NASSCO to general negligence and

                                   5   premises liability, even specifying that any claims against NASSCO “are not related to its

                                   6   design and manufacture of military equipment” (Compl. ¶ 19). Plaintiffs undoubtedly

                                   7   narrowed their pleading in this way to prevent NASSCO from removing under the

                                   8   government contractor defense, for that defense “is only available to contractors who design

                                   9   and manufacture military equipment.” Cabalce v. Thomas E. Blanchard & Assocs., 797 F.3d

                                  10   720, 731 (9th Cir. 2015). As the notice of removal emphasized, however, plaintiffs’ complaint

                                  11   only carved NASSCO out from the product and design defect claims; the complaint still named

                                  12   NASSCO in a failure-to-warn claim (Dkt. No. 1 at 23 n.5). Our court of appeals has held that
Northern District of California
 United States District Court




                                  13   defendants may remove a failure-to-warn claim under the government contractor defense

                                  14   if the defendant shows, by a preponderance of the evidence, that “the Navy exercised its

                                  15   discretion by prescribing certain warnings and prohibiting others without its express approval.”

                                  16   Leite, 749 F.3d at 1123. Moreover, if the failure-to-warn claim may be removed under

                                  17   Section 1442(a)(1), then the entire action may be removed, even if plaintiffs’ other claims

                                  18   would not have been independently removable. Murphy v. Kodz, 351 F.2d 163, 166 (9th Cir.

                                  19   1965). Thus, the issue of whether the government contractor defense allows NASSCO to

                                  20   remove the entire action under Section 1442(a)(1) turns on whether NASSCO can demonstrate,

                                  21   by a preponderance of the evidence, that the defense applies to plaintiff’s failure-to-warn

                                  22   claim. Cabalce, 797 F.2d at 731. This can be decided under a straightforward application

                                  23   of Leite.

                                  24         To establish a government contractor defense against plaintiffs’ failure-to-warn claims,

                                  25   NASSCO must show: “(1) the Navy exercised its discretion and approved certain warnings

                                  26   for [NASSCO’s] products, (2) [NASSCO] provided the warnings required by the Navy, and

                                  27   (3) [NASSCO] warned the Navy about any asbestos hazards that were known to [it] but not to

                                  28   the Navy.” Leite, 749 F.3d at 1123. At the removal stage, NASSCO “need not win [its] case.”
                                                                                       5
                                   1   All it must prove “by a preponderance of the evidence is that its government contractor defense

                                   2   is colorable.” Id. at 1124 (quotation marks omitted).

                                   3        Turning to the first element, a defendant must show “a continuous exchange and back

                                   4   and forth dialogue between the contractor and the government,” that amounts to “more than a

                                   5   cursory rubber stamp.” Cabalce, 797 F.3d at 731. To demonstrate this, NASSCO has

                                   6   submitted declarations by retired Admiral Roger B. Horne and NASSCO Program Manager

                                   7   Stephen B. Severs. Admiral Horne previously served as “Chief Engineer and Deputy

                                   8   Commander, Naval Sea Systems Command (“NAVSEA”) for Ship Design and Engineering,”

                                   9   during which time he states he “was . . . responsible for maintaining naval ship military

                                  10   specifications and for monitoring compliance with the specifications by all vendors and

                                  11   contractors of naval equipment.” Admiral Horne never oversaw the overhaul of ships or

                                  12   vessels at NASSCO specifically. His declaration states categorically, however, that for
Northern District of California
 United States District Court




                                  13   “[a]ll private contractors, such as NASSCO,” the Navy “dictated every aspect of the design,

                                  14   manufacture, installation, overhaul, repair, written documentation, safety conditions and

                                  15   warnings associated with its ships and equipment and did not permit deviations from its

                                  16   contractors.” This would have included “detailed direction as to the kinds of information to be

                                  17   included, including warnings” (Horne Decl. ¶¶ 2(a), 15–16).

                                  18        In their motion to remand, plaintiffs emphasize that neither NASSCO’s submitted

                                  19   declarations nor the notice of removal refer to any particular military specification or

                                  20   contractual provision (Dkt. No. 57-1 at 19). They also submit a declaration by retired Navy

                                  21   Captain Francis J. Burger disputing Admiral Horne’s description of the extent to which the

                                  22   Navy exercised its discretion in controlling warnings and communications (Burger Decl.

                                  23   ¶¶ 24–25). Plaintiffs’ arguments run contrary to Leite. There, our court of appeals held that

                                  24   similar declarations, including one from Admiral Horne that described the extent to which

                                  25   “the Navy issued detailed specifications governing the form and content of all warnings that

                                  26   equipment manufacturers were required to provide, both on the equipment itself and in

                                  27   accompanying technical manuals,” sufficed for the first element, at least at the removal stage.

                                  28   749 F.3d at 1123. This remained true even despite plaintiffs’ “extensive evidence [disputing
                                                                                       6
                                   1   Admiral Horne’s declaration,] . . . including military specifications, technical manuals,

                                   2   warning label guides, and deposition excerpts.” Id. at 1122. Thus, in the context of removal,

                                   3   NASSCO’s submitted affidavits suffice for the first element.

                                   4        Turning to the second element, plaintiffs do not appear to contest that NASSCO

                                   5   “performed its ship construction and repair work in conformance with government

                                   6   specifications” (Dkt. No. 64 at 5). Moreover, the Severs declaration specifically states that

                                   7   NASSCO complied with the Navy’s specifications (Severs Decl. ¶ 10). NASSCO has thus

                                   8   fulfilled the second element.

                                   9        To fulfill the third element, NASSCO “need not prove that the Navy would have

                                  10   forbidden it to issue asbestos warnings had [it] requested the Navy’s approval.” Leite,

                                  11   749 F.3d at 1123. That said, the Horne declaration states explicitly that this had been the case:

                                  12   “[a]ny attempt by NASSCO to include a cautionary statement concerning asbestos in a
Northern District of California
 United States District Court




                                  13   technical or instruction manual would have been futile as it would have been rejected by the

                                  14   U.S. Navy as contrary to [military specifications].” This remained the case “even after [the

                                  15   Navy learned] in the late 1960’s that there was a connection between exposure to asbestos and

                                  16   cancer” (Horne Decl. ¶ 16). Our court of appeals held a similar declaration by Admiral Horne

                                  17   to be sufficient in Leite. F.3d at 1123–24. The Severs declaration provides additional support,

                                  18   stating that “no military vessels would be accepted by the U.S. Navy from a private

                                  19   construction/repair yard without strict compliance . . . of all requirements,” including those

                                  20   related to the display of “hazard information” (Severs Decl. ¶ 14). Plaintiffs, relying on the

                                  21   Burger declaration, dispute these statements (Burger Decl. ¶ 26). Leite nevertheless controls

                                  22   here, and under Leite, NASSCO’s submitted declarations suffice at the removal stage. Having

                                  23   fulfilled all three elements, NASSCO has asserted a colorable government contractor defense.

                                  24        Turning now to the final element of Section 1442(a)(1) removal, NASSCO must show a

                                  25   causal nexus between its own actions, taken pursuant to the Navy’s directions, and plaintiffs’

                                  26   claims. Durham, 445 F.3d at 1252. At oral argument, plaintiffs presented a new case,

                                  27   Morton v. 3M Co., No. CV 18-5956-R, 2018 WL 4520950 (C.D. Cal. 2018) (Judge Manuel L.

                                  28   Real), to dispute whether a causal nexus exists. In Morton, Judge Manuel Real remanded after
                                                                                       7
                                   1   NASSCO removed an asbestos case from state court under the Federal Officer Removal

                                   2   Statute, supported by a declaration by Admiral Horne. Judge Real remanded because

                                   3   NASSCO relied entirely on affidavits and failed to identify any Navy specifications governing

                                   4   NASSCO’s conduct. Id. at *2. There are similarities between our case and Morton, but there

                                   5   is one important difference. Morton did not consider failure-to-warn claims against NASSCO.

                                   6   Id. at *1. Leite, by contrast, explicitly considered what defendants must show to remove under

                                   7   the federal contractor defense in failure-to-warn claims, and it controls in this case.

                                   8        The undersigned judge respects Manuel Real and agrees with his sentiment that the

                                   9   removal petitions could and should cite to chapter and verse in the Navy specifications as to

                                  10   where the contractor was compelled to act as it did. But, the court of appeals has permitted

                                  11   contractors to substitute friendly declarations by retired admirals in more conclusory terms,

                                  12   as opposed to citing to the specifications that actually impose straitjackets on contractors.
Northern District of California
 United States District Court




                                  13   Leite, 749 F.3d at 1123. It is therefore with some misgivings that this order finds a causal

                                  14   nexus and allows this removal under Section 1442(a)(1).

                                  15        3.      EVIDENTIARY OBJECTIONS.
                                  16        Plaintiffs object in full to NASSCO’s submitted declarations. Invoking Rules 401, 402,

                                  17   602, 702, 802, 803, 1001, and 1004 of the Federal Rules of Evidence, they argue that the

                                  18   Horne and Severs declarations are “composed entirely of conclusory, speculative statements

                                  19   without foundation and inadmissible hearsay without exception” (Dkt. No 57-2 at 4, 15).

                                  20   They rely on Holdren v. Buffalo Pumps, Inc., 614 F. Supp. 2d 129, 145, 149 (D. Mass. 2009),

                                  21   a nonbinding case in which a district court granted remand despite defendants’ reliance on a

                                  22   similar declaration by Admiral Horne. Holdren, decided five years before Leite,

                                  23   acknowledged that different district courts had reached different results as to whether

                                  24   declarations like Admiral Horne’s sufficed to support removal under the Federal Officer

                                  25   Removal Statute. Id. at 136. In 2014, Leite provided clarity for our circuit when it concluded

                                  26   that Admiral Horne’s declaration “[was] supported by an adequate foundation based on

                                  27   [Horne’s] knowledge of Navy procurement policies” and was admissible, at least for removal

                                  28   purposes, under Federal Rule of Evidence 702. 749 F.3d at 1123. Here, as there, Admiral
                                                                                        8
                                   1   Horne’s extensive training and experience maintaining naval ship military specifications and

                                   2   monitoring compliance with specifications establishes an adequate foundation for his

                                   3   statements. Moreover, Admiral Horne’s declaration does not substantiate a particular military

                                   4   specification governing the overhaul of the USS BRISTOL COUNTY, as plaintiffs seem to

                                   5   argue. Rather, it supports NASSCO’s opinion as to what the Navy required of it. Admiral

                                   6   Horne’s declaration may thus come in under Federal Rule of Evidence 702.

                                   7          As for the Severs declaration, Mr. Severs previously served as an officer in the Navy and

                                   8   now works as NASSCO’s program manager. His declaration states that he oversees “planning,

                                   9   maintenance, conversion and modernization of large Navy Amphibious Assault Ships” and that

                                  10   in this role, he has “developed first-hand knowledge of repair work performed by NASSCO

                                  11   aboard naval vessels, including Newport Class Tank Landing Ships” (Severs Decl. ¶¶ 2, 5, 8).

                                  12   Mr. Severs never did any work involving the USS BRISTOL COUNTY specifically, but his
Northern District of California
 United States District Court




                                  13   declaration nevertheless provides percipient testimony based on his professional experience

                                  14   dealing with the Navy. It helps underscore the extent to which the Navy exercises control over

                                  15   contractors like NASSCO. Thus, the declaration may come in under Federal Rule of Evidence

                                  16   701.

                                  17          Plaintiffs’ evidentiary objections are thus Overruled. Importantly, this ruling on

                                  18   plaintiffs’ objections remains within the context of this motion to remand and comes without

                                  19   prejudice to any future evidentiary objections.

                                  20          NASSCO also filed evidentiary objections to plaintiffs’ submitted declaration of Captain

                                  21   Burger. Those objections need not be addressed for NASSCO to remove this action under

                                  22   Section 1442(a)(1). Accordingly, they are OVERRULED as moot. This ruling also remains

                                  23   within the context of this motion to remand and comes without prejudice to any future

                                  24   evidentiary objections.

                                  25

                                  26
                                  27

                                  28
                                                                                         9
                                   1                                            CONCLUSION

                                   2        NASSCO has properly removed this action pursuant to 28 U.S.C. § 1442(a)(1).

                                   3   Plaintiffs’ motion to remand is therefore DENIED.

                                   4

                                   5        IT IS SO ORDERED.

                                   6

                                   7   Dated: March 12, 2020.

                                   8
                                                                                           WILLIAM ALSUP
                                   9                                                       UNITED STATES DISTRICT JUDGE
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    10
